                     Case 2:20-cv-01212-MAT Document 21 Filed 12/22/20 Page 1 of 2



 1                                                                          Honorable Mary Alice Theiler

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
     HOWARD McCAY, an individual,                           No. 2:20-cv-01212-MAT
 9
                                   Plaintiff,               (PROPOSED) ORDER GRANTING
10                                                          STIPULATION TO FILE AMENDED
                            v.                              COMPLAINT
11
     SEATTLE POLICE OFFICERS JEREMY
12   BOHANNON, JOSHUA BRILLA, WALKER
     DICKSON, DORIAN KORIEO, AIMEE
13   LACLAIRE, SCOTT LAPIERRE, GERARDO
     MORENO, BRENDAN SULLIVAN, and
14   ROXANNE ZECH,

15                                 Defendants.

16

17               This matter comes before the Court on the Stipulated Agreement between the parties

18   allowing Plaintiff to amend his Complaint (Dkt. 19).

19               Having reviewed the Stipulation, the Court hereby ORDERS, JUDGES, and DECREES,

20   as follows:

21               That the Stipulation (Dkt. 19) is GRANTED, and

22               Plaintiff is allowed to file his Amended Complaint (Dkt. 20).

23
                 DATED this 22nd day of December, 2020.
24

25

26
                                                             A
                                                             Mary Alice Theiler
27                                                           United States Magistrate Judge

      (PROPOSED) ORDER GRANTING STIPULATION TO FILE
      AMENDED COMPLAINT - 1                                                      MACDONALD HOAGUE & BAYLESS
                                                                                   705 Second Avenue, Suite 1500
                                                                                      Seattle, Washington 98104
      No. 2:20-cv-01212-MAT                                                      Tel 206.622.1604 Fax 206.343.3961
     18936.00000 nl220301
                     Case 2:20-cv-01212-MAT Document 21 Filed 12/22/20 Page 2 of 2



 1

 2

 3   PRESENTED BY:

 4   MacDONALD HOAGUE & BAYLESS

 5

 6   By:        /s/ Rebecca Talbott
             Joe Shaeffer, WSBA #33273
 7           joe@mhb.com
             Mika Rothman, WSBA #55870
 8
             mikar@mhb.com
 9           Rebecca Talbott, WSBA #57334
             rebeccat@mhb.com
10           705 2nd Ave, Suite 1500
             Seattle, WA 98104
11           (206) 622-1604
             Attorneys for Plaintiff
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

      (PROPOSED) ORDER GRANTING STIPULATION TO FILE
      AMENDED COMPLAINT - 2                                          MACDONALD HOAGUE & BAYLESS
                                                                       705 Second Avenue, Suite 1500
                                                                          Seattle, Washington 98104
      No. 2:20-cv-01212-MAT                                          Tel 206.622.1604 Fax 206.343.3961
     18936.00000 nl220301
